DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/13/19 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 8/13/19.  These drawings are objected to.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Figures 1-7 are objected to because they are titled improperly because the view numbers must be larger than the numbers used for reference characters (see 37 CFR 1.84(u)).  
Figure 1 is objected to for failing to comply with 37 C.F.R. 1.84(p)(3), which requires numbers, letters, and reference characters measure at least .32 cm. (1/8 inch) in height. 
Figure 1 is objected to for having extraneous matter in the form of the word “Drawings”. 
. 
Figures 4 and 5 is/are objected to because “143” is not pointing the “143” as illustrated in Figures 2-3 and the same number must be used to refer to the same part consistently throughout all of the figures. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1: line 12 recites “a pair of guide parts formed at both ends of the joint part”; however, this is not what applicant illustrates or discloses, instead what is illustrated is a pair of guide parts form at one end of the joint part and a hinge shaft part at the other end. So this language is not enabled by applicant’s disclosure. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: line 1-2 recites “a lower gripper and an upper gripper are coupled to each other in a form of a gripper”, but this language does not make sense. What does “in a form of a gripper” mean? For examination purposes, the claim will be treated as reciting “a lower gripper and an upper gripper are coupled to each other”. Line 14 recites “the hinge shaft part formed at rear ends of the guide parts”; however, there is only one rear end of the guide parts and not multiple, making unclear what exactly is being claimed. For examination purposes, the claim will be treated as reciting “the hinge shaft part formed at a rear end of the guide parts”. Line 11-17 recites “the joint part includes…the hinge shaft part…and restrained so as not to be separated to an outside of the joint part”; however, how can the hinge shaft of the joint ever be “separated to an outside” of itself, this does not make sense and it is unclear what applicant is attempting to claim. For examination purposes, the claim will be treated as reciting “so as not to be separated from the hair pin”. Clarification or correction is requested.  
Claim 2: line 4-5 recites “the upper pushing part for widening or narrowing the upper pressing part about a shaft pin”; however, this language is confusing because the upper pushing part does not “widen or narrow the upper pressing part” it simply allows for opening and closing of the hair pin so it is unclear what this language is supposed to mean making the metes and bounds of the claims unclear. Line 6 recites “an upper hinge part coupled with a lower hinge part”; yet claim 1 already recites “lower and upper hinge parts” so are these the same or different parts? Lines 8-11 appear to repeat lines 7-10 of claim 1, which is confusing. Line 9-10 recite “a hinge shaft part”; however, this language is already set forth in line 9 of claim 1, so are these the same or different hinge shaft parts? Clarification or correction is requested.  
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (CN 200710154429.6-IDS cited reference). 
Claim 1: Kim discloses a hair pin (see Fig 1) with a lower gripper (3) hinge coupled (1p) to an upper gripper (2) through a lower hinge part (3b) and an upper hinge part (2b); a collecting part (4) is rotatably connected (2p) to a front end of the upper gripper (2), and a joint part (5) is connected between the collecting part (4) and the upper gripper (2), wherein the upper gripper is provided with a separation preventing part (see annotations) protruding forward of an upper pushing part (2a) of the upper gripper and the separation preventing part is formed as a pair of reverse-L shaped portions (see annotations) to prevent a hinge shaft part (5b) of the joint part from being separated from the hair pin, and the joint part includes: a pair of guide parts (see annotations) formed at an end of the joint part opposite the hinge shaft part (5b) and the hinge shaft part (5b) is formed at the rear end of the guide parts and is disposed inside of or “inward” of the separation preventing part of the upper gripper, and restrained so as not to be separated from the hair pin; and a pair of latching shafts (5p) are formed inward of U-shaped front ends of the guide parts and the latching shafts are fitted into a connection groove (4g) of the collecting part (see Fig 1 & annotations). 

    PNG
    media_image1.png
    473
    686
    media_image1.png
    Greyscale

Claim 2: Kim discloses the upper gripper (2) including an upper pressing part (top of 2) for pressing hair; the upper pushing part (2a) being for opening and closing the upper pressing part about the hinge shaft pin (1p), which as best understood is what is meant by “widening or narrowing the upper pressing part about a shaft pin”. The upper hinge part (2b) is coupled with the lower hinge part (3b) of the lower gripper; the separating preventing part protrudes forward of the upper pushing part (see annotations) in a pair of reverse L shapes to prevent a hinge shaft part of the joint part (5b) from separating from the hair pin and a coupling part (2d) is formed at a front end of the upper pressing part and coupled to an end of an extension part (4h is at an end of 4b which forms the extension part) of the collecting part (see annotations). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772